Citation Nr: 0833677	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-27 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N.L.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 12, 1964 to 
July 1, 1964.  The veteran also had periodic service in the 
United States Army Reserves from 1964 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.

The veteran testified before the undersigned Acting Veterans 
Law Judge in February 2008, who was designated by the 
Chairman to conduct the hearings pursuant to 38 U.S.C.A. § 
7102(b) (West 2002 & Supp. 2008) and who participated in this 
decision.  A transcript of this proceeding has been 
associated with the claims file.


FINDING OF FACT

1. Bilateral hearing loss was not manifested during the 
veteran's service or for many years thereafter, nor is any 
current bilateral hearing loss otherwise related to such 
service.

2. Tinnitus was not manifested during the veteran's service 
or for many years thereafter, nor is any current tinnitus 
otherwise related to such service.

CONCLUSION OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by active military service and may not be so presumed. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. Tinnitus was not incurred in or aggravated by active 
military service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2007)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in November 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  The Board 
notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claims at issue.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  Despite 
this change in the regulation, the November 2005 notice 
letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

Notice letters dated in March 2006, January 2008 and April 
2008 informed the veteran of how VA determines the 
appropriate disability rating or effective date to be 
assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded VA medical examinations in March 
2006 and May 2008 to obtain an opinion as to whether his 
hearing loss and tinnitus could be directly attributed to 
service.  Further examination or opinion is not needed on the 
claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The veteran alleges that he currently suffers from bilateral 
hearing loss and bilateral tinnitus that are the result of 
his time in service.  Specifically, the veteran states that 
his military occupational specialty (MOS) of mechanic in an 
artillery unit was the cause of his current disabilities.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss become manifest to a degree of 10 percent or more within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §  3.385 
(2007).  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Review of the evidence of record establishes that the veteran 
has been diagnosed with bilateral hearing loss and bilateral 
tinnitus.  See VA examination reports, March 2, 2006 and May 
15, 2008.  As such, the Board now turns to the question of 
in-service incurrence.

Review of the veteran's service treatment records reveals no 
complaints of or treatment for any hearing disabilities.  
Upon entry into service, the veteran's hearing was considered 
to be 15/15 for both ears.  See Standard Form (SF) 88, 
enlistment examination report, January 2, 1964.  The veteran 
himself indicated that he had suffered from ear, nose or 
throat problems.  See SF 89, enlistment examination report, 
January 2, 1964.  The examining physician noted the veteran 
had suffered from an ear infection in July 1962, and 
determined the veteran fit for duty.  Id.

The veteran was examined again in June 1964 when he was 
released from active duty.  His ears were considered to be 
normal.  The audiological findings were as follows:

Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
n/a
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
n/a
0 (5)

See SF 88, release from active duty examination report, June 
9, 1964.  Such findings demonstrate essentially normal 
hearing.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(held that "the threshold for normal hearing is from 0 to 20 
dB [decibels], and higher threshold levels indicate some 
degree of hearing loss").  The veteran himself continued to 
note ear, nose or throat trouble.  See SF 89, release from 
active duty examination report, June 9, 1964.  The examiner 
again noted the veteran's July 1962 ear infection and 
considered the veteran fit for release from duty.  Id.  The 
only remaining evidence in the service treatment records is 
the August 1968 Army Reserves periodic examination.  The 
veteran's ears were noted as normal.  The audiological 
findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
n/a
25
LEFT
5
5
5
n/a
25

See SF 88, periodic examination report, August 3, 1968.  
Despite the minor fluctuation in the veteran's hearing 
acuity, the veteran himself stated that his health had not 
changed since June 1964.  The examiner did not indicate any 
ongoing hearing problems at the time of the examination.  Id.  
Despite the decrease in the veteran's hearing acuity, for VA 
purposes, these values do not indicate that the veteran 
suffered from hearing loss when he was discharged from active 
duty service in 1964 or from the Army Reserves in 1970.  See 
38 C.F.R. § 3.385 (2007).

The Board notes that the veteran did not complain of hearing 
loss within one year of discharge from active duty service, 
thus hearing loss may not be presumed.  See 38 C.F.R. §§ 
3.307, 3.309 (2007).  

In support of his claim, the veteran submitted a private 
examination report dated in December 1984.  The examination 
report stated that the veteran's ears were normal but that 
the veteran experienced moderately severe hearing loss.  See 
Irvine Park Medical Clinic report, December 19, 1984.  A 
medical nexus opinion was not associated with the examination 
report.  In November 2005, a private uninterpreted audiogram 
noted that the veteran's left ear rang louder than the right 
ear.  It was noted the veteran could not hear out of his left 
ear for years.  See Beltone Audiogram report, November 23, 
2005.  No medical nexus opinion was associated with the 
medical report.

Based upon the veteran's military occupational specialty as a 
mechanic assistant, VA concedes that the veteran was exposed 
to noise in service.  That stated however, the only evidence 
in support of the veteran's claims are lay statements 
alleging that the veteran's hearing loss and tinnitus are 
related to service.  The Board acknowledges that the veteran 
is competent to give evidence about what he experiences; for 
example, he is competent to discuss his hearing problems.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

The veteran participated in a VA examination in March 2006.  
Following service, the veteran stated he was employed as a 
heavy equipment mechanic, a foundry welder, a meter reader 
and for the Parks department.  He was not afforded hearing 
protection in any of these occupations.  He also reported 
recreational hunting and shooting without using hearing 
protection.  Based on the subjective factors of difficulty 
understanding speech in quiet and noise, the subjective 
factors of audiometric and speech testing results and the 
veteran's post-service noise exposure, the examiner concluded 
that it was not at least as likely as not that the veteran's 
bilateral hearing loss and bilateral tinnitus were the result 
of his time in service.  See VA examination report, March 2, 
2006.VA examination report, March 2, 2006.

During the February 2008 Board video conference with the 
undersigned, the veteran stated that the findings of the 
March 2006 VA examination report were not accurately 
reported.  He stated that while he was not provided with 
hearing protection after service, he was never exposed to 
acoustic trauma in the course of his employment and the 
negative findings of the VA examiner were unfounded.  See 
Board video conference hearing transcript, February 7, 2008.  
Based on this testimony, the veteran's claims were remanded 
by the Board in April 2008 to obtain a new VA examination.

The VA examination conducted in May 2008 noted the veteran's 
MOS and his exposure to artillery guns and heavy equipment.  
The veteran reported that he had to read lips in order to 
understand people talking and he could not hear the 
television at a normal level.  The veteran stated that he 
experienced a constant squealing sound in both ears since the 
1970s.  In forming her conclusion, the examiner referred to 
the December 1984 evaluation that diagnosed moderately severe 
bilateral hearing loss.  The examiner stated that once noise 
exposure has been discontinued, there was no significant 
progression of hearing loss as a result of the noise 
exposure, as would be the case with military noise exposure 
during active duty in 1964.  Citing Dobie, M.D., Medical-
Legal Evaluation of Hearing Loss, 2001.  Therefore, the 
examiner concluded that it was not likely that the veteran's 
current hearing loss and reported tinnitus were due to 
military noise exposure.  See VA examination report, May 28, 
2008.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest 1984 complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claims that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing hearing loss and tinnitus complaints, 
symptoms, or findings for 20 years between the period of 
active duty and the medical reports dated in 1984 is itself 
evidence which tends to show that hearing loss and tinnitus 
did not have their onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

With respect to the veteran's contentions that he has been 
experiencing bilateral hearing loss and bilateral tinnitus 
since service, the Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  However, the Board 
finds that the veteran's lay statements in the present case 
is outweighed by the negative service, post-service treatment 
records (indicating  hearing loss that began many years after 
service), and the negative VA medical opinions cited above.  

Although the veteran has established that he currently 
suffers from bilateral hearing loss and bilateral tinnitus, 
the evidence of record does not support a finding that these 
conditions are the result of his time in service.  The 
veteran's claims fail on element (3) of Hickson.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


